Title: Benjamin Harrison to Virginia Delegates, 9 May 1783
From: Harrison, Benjamin
To: Virginia Delegates


Gentlemen
Richmond May 9th. 1783.
I duly received your favor of the 29th. of last Month. In my last I requested you to let Mr. Thompson know I would send by this Post an Act of Assembly repealing the Cession of the Western Teretory. I then thought there had been one, but the Clerk of the Delegates informs me I was mistaken, which you’l please to let him know, if you have delivered the Message.

I find private Letters frequently full of interesting Intelligence respecting the Politics of Europe, and the fears and expectations of Congress from that quarter, and many other things of Moment which would be of advantage to the State if known to the Executive, to obtain such Communications, appears to me to have been the principal Intention in establishing a weekly Correspondence between the Governor and the Delegates, and that without them it is scarcely worth the Continuance. I would not be understood to entertain a wish to be let into Secrets which ought not to be devulged, or to trespass so far on your Time, as to take you from the Duties of your Appointment, but I think as you write in turn, the Member to whose lot it falls might spend a few Minutes each Day between the Posts, in such Communications, which would be particularly useful to me during the setting of the Assembly as I am frequently applied to by the Members for Intelligence on Subjects which they know have been received by particular Gentlemen and on which they expect at least as full Information from their Governor as they can obtain from others.
There are not Members of Assembly enough met to proceed to Business, nor will there be before Munday, from the Tember of those I have conversed with it is to be apprehended, the Article of British Debts in the Treaty, will be but illy digested, tho’ I have my Hopes they will not enter on that Subject this Session.
I am with respect Gentlemen Yrs: &c.
B. H.
